Matter of Gardner v City of Watertown (2022 NY Slip Op 03813)





Matter of Gardner v City of Watertown


2022 NY Slip Op 03813


Decided on June 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND BANNISTER, JJ.


153 TP 21-00557

[*1]IN THE MATTER OF ERIN GARDNER, PETITIONER,
vCITY OF WATERTOWN AND KENNETH A. MIX, IN HIS CAPACITY AS WATERTOWN CITY MANAGER, RESPONDENTS. 


GLEASON, DUNN, WALSH & O'SHEA, ALBANY (RONALD G. DUNN OF COUNSEL), FOR PETITIONER. 
SLYE LAW OFFICES, P.C., WATERTOWN (ROBERT J. SLYE OF COUNSEL), FOR RESPONDENTS. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Jefferson County [James P. McClusky, J.], entered April 16, 2021) to review a determination of respondents. The determination terminated the employment of petitioner. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 13 and 15, 2022,
It is hereby ORDERED that said proceeding is unanimously dismissed without costs upon stipulation.
Entered: June 10, 2022
Ann Dillon Flynn
Clerk of the Court